U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A AMENDMENT NO. 1 Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-1258321 Bio-Stuff (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) pending (I.R.S. Employer Identification No.) 476 Rua da Misericordia, Suite 214, Lisbon, Portugal 1200-273 (Address of principal executive offices) (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No[] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [ ] Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes[]No[] Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 4, 2009 Common Stock, $0.001 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A to the Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 of Bio-Stuff (the “Company,” the “Registrant,” “we”, or “us”) which was originally filed with the Securities and Exchange Commission on August 12, 2009 (the “Original Filing”) is being filed to amend the cover page of the Original Filing to clarify that the Registrant is a “shell company” as defined in Rule 230.305 of the Securities Act of 1933, as amended. Except for the amended disclosure contained herein, this Form 10-Q/A does not modify or update other disclosures in, or exhibits to, the Original Filing which are incorporated by reference herein. BIO-STUFF Form 10-Q Page Part 1.FINANCIAL INFORMATION 1 Item 1.Financial Statements 1 Balance Sheets 2 Statements of Operations 3 Statements of Stockholders' Equity 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4.Controls and Procedures 17 Part II.OTHER INFORMATION 18 Item 1.Legal Proceedings 18 Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Submission of Matters to a Vote of Security Holders 19 Item 5.Other Information 19 Item 6.Exhibits 19 PART I ITEM 1. FINANCIAL STATEMENTS BIO-STUFF INTERIM FINANCIAL STATEMENTS JUNE 30, 2009 (Unaudited) BIO-STUFF Index to Financial Statements (Unaudited) Balance Sheet: June 30, 2009 and December 31, 2008 F-1 Statements of Operations: For the three and six months ended June 30, 2009 and December 31, 2008 F-2 Statements of Stockholders' Deficit: For the three and six months ended June 30, 2009 and December 31, 2008 F-3 Statements of Cash Flows: For the six months ended June 30, 2009 and December 31, 2008 F-4 Notes to Financial Statements: June 30, 2009 F-5 1 BIO-STUFF (A Development Stage Enterprise) Balance Sheet (Unaudited) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable - - Inventory - - Total current assets Fixed Assets Furniture and Equipment - - Computer Equipment Leasehold Improvements Total Fixed Assets - - Less Accumulated Depreciation Net Fixed Assets - - Other Assets Deposits - Organizational expenses, net of accumulated amortization Total Other Assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Advances from shareholder Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, $.001 par value, 100,000,000 authorized, and 8,876,100 shares issued and outstanding Capital in excess of par value Stock subscription receivable - ) Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these statements. F-1 2 BIO-STUFF (A Development Stage Enterprise) Statements of Operations
